Citation Nr: 0516323	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  02-20 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than March 19, 
2001 for a 40 percent rating for diabetes mellitus, to 
include the question of timeliness of the substantive appeal.  

2.  Entitlement to an initial rating in excess of 40 percent 
for diabetes mellitus.

3.  Entitlement to a rating in excess of 10 percent for 
anxiety neurosis.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability(ies) (TDIU).

5.  Entitlement to an initial compensable rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to July 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

In a January 2002 rating decision, the RO granted service 
connection for diabetes and assigned an initial 20% rating 
effective from March 19, 2001.  In a May 2002 rating 
decision, the RO denied the veteran's claims for a rating in 
excess of 10 percent for anxiety neurosis and entitlement to 
a TDIU.  Subsequently, in two October 2002 rating decisions 
issued in November 2002, the RO assigned an initial 40 
percent rating for diabetes effective from March 19, 2001, 
and granted service connection for erectile dysfunction 
secondary to diabetes, assigning an initial noncompensable 
rating effective March 20, 2002.  In a September 2003 rating 
decision, the RO denied the veteran's claim for a compensable 
rating for erectile dysfunction but granted special monthly 
compensation for loss of use of a creative organ.

The Board also observes that, in an October 2002 rating 
decision, the RO deferred action on the veteran's service-
connection claim for peripheral neuropathy of the lower 
extremities.  This issue is referred to the RO for 
appropriate action.

In a VA Form 21-4138 dated in June 2003, the veteran canceled 
a scheduled hearing and asked that his claim be sent to the 
Board.  In an April 2005 statement, the veteran indicated 
that he did not wish to have a hearing scheduled.  Thus, his 
request for a hearing is deemed withdrawn. See 38 C.F.R. 
§ 20.704 (2004).

Issues 3, 4, and 5 above are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issues addressed in this decision.

2.  In an October 2002 rating decision, the RO assigned an 
initial 40 percent rating for diabetes mellitus, effective 
from March 19, 2001; the RO notified the veteran of that 
decision and his appellate rights in a letter dated November 
18, 2002.

3.  A September 2003 VA Form 9 has been construed as a notice 
of disagreement (NOD) with the assigned effective date.

4.  A statement of the case (SOC) pertaining to an earlier 
effective date was issued by the RO on August 12, 2003; a 
substantive appeal was received on April 2, 2004.  

5.  No document was received within one year following the 
issuance of the rating decision that can be construed as 
either a substantial appeal, or a written request for an 
extension of time to file a substantial appeal as to the 
issue of entitlement to an effective date earlier than March 
19, 2001 for an initial 40 percent rating for diabetes 
mellitus.

6.  The veteran's diabetes is primarily manifested by a non-
insulin medication requirement, restricted diet, regulation 
of activities, and diabetic neuropathy and erectile 
dysfunction; the evidence does not show episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength due to diabetes.


CONCLUSIONS OF LAW

1.  In the absence of a timely filed substantive appeal, the 
Board is without jurisdiction to review of the issue of 
entitlement to an effective date earlier than March 19, 2001 
for a 40 percent disability evaluation for diabetes mellitus.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.303 (2004).

2.  The schedular criteria for an initial rating in excess of 
40 percent for diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102-5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 4.119, Diagnostic Code 7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA eliminated the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim and will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA issued regulations to implement the 
VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).  

Initially, the Board notes that the VA General Counsel has 
held that the notice and duty to assist provisions of the 
VCAA are not applicable to a claim, where that claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004.  
The Board also notes that the VA General Counsel has held 
that the notice provisions of the VCAA are not applicable to 
claims for higher initial ratings or earlier effective date 
claims, where VCAA notice has already been provided.  See 
VAOPGCPREC 8-2003 (holding that "[i]f, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue").  The 
denials discussed in this decision are governed by VAOPGCPREC 
5-2004 and VAOPGCPREC 8-2003 as the Board has no jurisdiction 
over the veteran's earlier effective date claim in the 
absence of a timely-filed substantive appeal and the 
veteran's increased rating claim stems from the initial grant 
of service connection for diabetes mellitus.  Even so the 
appellant is not prejudiced by the Board's consideration of 
his increased rating claim as VA has already met all notice 
and duty to assist obligations to him under the VCAA as shown 
in the SOC, supplemental statements of the case (SSOCs), and 
VCAA notice letters pertaining to the establishment of a 
higher initial rating sent to the veteran in April 2002 and 
March 2003.  See Mayfield v. Nicholson, 19 Vet. App. ___, 
slip op. at 32, 2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Analysis

Timeliness of Appeal for an Earlier Effective Date for a 40 
Percent Rating for Diabetes Mellitus

An appeal to the Board is initiated by filing a timely NOD, 
and is perfected by filing a timely substantive appeal.  38 
C.F.R. §§ 20.200, 20.202 (2004).  The substantive appeal may 
be set forth on a VA Form 9 ("Appeal to the Board of 
Veterans' Appeals"), or a predecessor form, or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law made by the agency of original jurisdiction 
(AOJ).  38 C.F.R. § 20.202.

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the statement 
of the case to the appellant, within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or within any extended 
time limits prescribed pursuant to a timely-filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (2004).  
The Court of Appeals for Veterans Claims (Court) has held 
that, if the claimant fails to file a substantive appeal in a 
timely manner, "he is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

VA regulations also provide that, absent evidence of a 
postmark, it is presumed that any written document required 
to be "filed within a specified period of time," which 
includes a notice of disagreement or substantive appeal, was 
mailed five days prior to the actual receipt of the document 
by the RO, excluding Saturdays, Sundays, and legal holidays.  
38 C.F.R. §§ 20.305(a), 20.306 (2004).

In a rating decision dated October 30, 2002, the RO assigned 
an initial 40 percent rating for diabetes mellitus, effective 
from March 19, 2001.  The RO notified the veteran of its 
rating decision of October 30, 2002 and his appellate rights 
in a letter dated November 22, 2000.  In a VA Form 9 dated 
September 16, 2003, the veteran stated that he wanted an 
earlier effective date for his service-connected diabetes 
mellitus; the Board construed this as an NOD for an earlier 
effective date for an initial 40 percent rating for diabetes 
mellitus.  An SOC pertaining to an earlier effective date for 
an initial 40 percent rating had been issued on August 12, 
2003 because the RO had received a December 2002 VA Form 9, 
which it had construed as an NOD with the effective date; 
however, that VA Form 9 did not specifically indicate 
disagreement with the assigned effective date.  On April 2, 
2004, the RO received a VA Form 9, substantive appeal 
pertaining to the earlier effective date issue.  There is no 
earlier document or communication in the file that may be 
interpreted as a substantive appeal as to this issue, and a 
request for an extension of time to file the appeal was not 
received by the RO.

In an April 2005 letter, the Board notified the veteran and 
his representative of its determination that a review of the 
record indicated that a timely substantive appeal had not 
been filed with respect to the issue of entitlement to an 
earlier effective date for an initial 40 percent rating for 
diabetes mellitus, and that, as a result an appeal had not 
been perfected as to that issue.  In a statement received the 
same month, the veteran indicated that he had no more 
evidence or argument to provide and did not want a hearing.  
Thus, the Board finds that veteran and his representative 
have been given sufficient opportunity to present evidence 
and/or argument on the timeliness question, and that no 
argument or evidence has been presented that changes the 
basic facts outlined above, or establishes a legal exception 
to the time limits in which to timely perfect an appeal.

The Board finds that, since the veteran's April 4, 2004, 
substantive appeal was received more than one year after 
notice of the October 30, 2002 rating decision (on November 
18, 2002) and more than 60 days after the issuance of the SOC 
on August 12, 2003, it may not be accepted as timely.  In 
addition, neither the veteran nor his representative 
requested an extension of time in which to file the 
substantive appeal pursuant to 38 C.F.R. § 20.303 (2004) 
(which requires a request for extension to be submitted in 
writing, and prior to the expiration of time for filing the 
substantive appeal).  Furthermore, under the timeline 
discussed above, the mailbox rule is inapplicable.

In summary, in a case where the veteran's substantive appeal 
was filed both more than 60 days from the date that the RO 
mailed the SOC to him, and more than one year from the date 
the RO mailed notification of its decision to him, and where 
no timely request for extension of time was filed, the 
substantive appeal must be considered "untimely."  
Accordingly, the veteran is statutorily barred from appealing 
the assigned effective date for a 40 percent rating in the 
October 2002 rating decision, and the Board may not reach the 
merits of the claims.  See Roy, supra.  Therefore, the appeal 
is dismissed.

Higher Initial Rating for Diabetes Mellitus
 
The veteran contends that he was hospitalized for five days 
due to an increase in his blood sugar levels and he is taking 
insulin and as such his diabetes mellitus warrants a higher 
rating.    

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Because the present appeal arises from an initial 
rating decision, which established service connection and 
assigned an initial disability rating, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's diabetes mellitus is rated as 40 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913, 
which  provides that a 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent disability rating 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated.  A 100 percent disability rating requires more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2004).  
Note 1 of Diagnostic Code 7913 specifically provides that 
compensable complications of diabetes will be rated 
separately (unless they are part of the criteria used to 
support a 100 percent rating), and that "[n]oncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913."  38 C.F.R. § 4.119, Diagnostic 
Code 7913.

A review of the evidence reveals that the veteran began to 
complain of vague symptomatology in the late 1990s and was 
diagnosed with diabetes in November 2000.  He was started on 
metformin plus diet and exercise programs.  The May 2002 VA 
examiner noted that there was no history of ketoacidosis or 
hypoglycemia reactions nor evidence of diabetic retinopathy.  
The veteran was not following a very strict diet and there 
had been no significant change in weight.  He had mild 
restriction of activities due to complaints of insomnia, 
tiredness, and numbness of his lower extremities.  He takes 
metformin twice a day and visits a diabetic care provider 
every three months.  The  diagnoses were diabetes mellitus, 
type II, diabetic neuropathy, erectile dysfunction, 
background retinopathy, and arterial hypertension.  Thus, the 
veteran's service-connected diabetes mellitus is primarily 
manifested by a non-insulin medication requirement, 
restricted diet, regulation of activities, and separately 
rated complications of diabetic neuropathy and noncompensable 
erectile dysfunction for which he receives special monthly 
compensation for loss of use of a creative organ.  These 
manifestations are contemplated by the currently assigned 40 
percent schedular rating under Diagnostic Code 7913.  

A schedular rating exceeding 40 percent is not warranted.  
Contrary to veteran's contention that he was recently 
hospitalized due to an increase in his blood sugar levels, a 
review of the August/September 2003 VA hospital report shows 
that he was hospitalized for angioedema, manifested by 
swelling of the tongue, lips and lower face, which was 
considered to be an allergic reaction to Naprosyn used for 
relief of back pain.  The hospital report reflects that 
sliding-scale insulin was used during and following his 
hospitalization for angioedema because of steroids used to 
treat his angioedema.  But the veteran had returned to non-
insulin medication soon after his release from the hospital.  
Neither examination, nor hospital, reports or VA treatment 
records show that he had episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider.  
Thus, the veteran's diabetes mellitus as manifested from 
March 19, 2001 does not have the characteristics required for 
a rating of 60 percent nor warrant staged ratings.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913.

To the extent that the veteran might maintain that the rating 
of his diabetes mellitus should take into account other 
disorders, such as neuropathy that are complications of 
diabetes, the Board notes that Diagnostic Code 7913 directs 
that complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation and that noncompensable 
complications are considered part of the diabetic process.  
38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2004).  
Since a rating of 100 percent for diabetes mellitus could not 
be assigned in this case, any complications of diabetes 
mellitus, if so shown, must be rated as separate 
disabilities.  They are not part of the disability that is 
rated under Diagnostic Code 7913.  Id.  Furthermore, the 
rating assigned in this decision subsumes any noncompensable 
complications of the disease.  Id.

The Board finds that consideration of a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1) (2004) is 
not warranted.  The Board does not have the authority to 
assign an extraschedular rating in the first instance, and 
under the circumstances of the present case there is no basis 
for the Board to refer the case to designated VA officials 
for consideration of an extraschedular rating.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  The veteran's diabetes 
mellitus alone does not present such an exceptional or 
unusual disability picture, such as frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
The degree to which the veteran's diabetic disability impairs 
him industrially has been adequately contemplated in the 
assigned schedular evaluation for diabetes and separate 
ratings for neuropathy (see 38 C.F.R. §§ 3.321(a), 4.1), and 
referral of the case for consideration of an extraschedular 
evaluation is not warranted.




ORDER

The appeal as to the claim for entitlement to an effective 
date earlier than March 19, 2001 for a 40 percent rating for 
diabetes mellitus is dismissed.

An initial rating in excess of 40 percent for diabetes 
mellitus is denied.


REMAND

As the appellant contends, in essence, that his deformity of 
the penis warrants a compensable rating for erectile 
dysfunction, that his service-connected anxiety neurosis is 
more severe than the assigned disability rating suggests, and 
that they, along with his other service-connected 
disabilities, render him unemployable and as such he is 
entitled to a TDIU.  In order to establish entitlement to a 
TDIU due to service-connected disabilities, there must be 
impairment so severe that it is impossible for the average 
person to follow a substantially gainful occupation.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2003); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) 
(2004), provide for a total rating when there is a single 
disability or a combination of disabilities that results in a 
100 percent schedular evaluation.  Subjective criteria, set 
forth at 38 C.F.R. § 4.16(a) (2004), provide for a TDIU when, 
due to service-connected disability, a veteran is unable to 
secure or follow a substantially gainful occupation, and has 
a single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b) (2004).

A claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  The 
veteran currently is service connected for the following 
disabilities: herniated nucleus pulpous at L4-L5 (rated at 60 
percent); diabetes mellitus with bilateral peripheral 
neuropathy of the lower extremities (rated at 40 percent); 
peripheral neuropathy of the right and left upper extremities 
(rated separately at 20 percent); chronic conjunctivitis 
(rated at 10 percent); anxiety neurosis (rated at 10 
percent); and schistosomiasis, bilateral hearing loss, 
malaria, and erectile dysfunction (separately rated at zero 
percent); for a combined disability rating of 90 percent.  
Since the veteran's TDIU claim was received in March 2002, 
thus both the former and current criteria for rating 
disorders of the spine should be considered.  Should the 
veteran's ratings for any of his service-connected 
disabilities be increased as a result of examination findings 
or should the veteran's service-connection claims for 
peripheral neuropathy be granted, such actions would affect 
the subjective rating criteria for entitlement to a TDIU.  

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the remaining issues 
on appeal.  For example, additional VA treatment records have 
been received since the last SSOC was issued with regard to 
the three remaining issues and thus, the case must be 
remanded for issuance of an SSOC.  The Board also observes 
that, during the pendency of the appeal, the schedular 
criteria for rating spinal disabilities (38 C.F.R. §§ 4.71a) 
changed.  See 67 Fed. Reg. 54,345-49 (August 22, 2002); 68 
Fed. Reg. 54,454-58 (August 27, 2003); 69 Fed. Reg. 32,449 
(June 10, 2004) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004)).  The RO did not provide notice to 
the veteran of either the former or current spine rating 
criteria or of all likely rating criteria under 38 C.F.R. 
§§ 4.71a and 4.124a pertaining to his various service-
connected disabilities.

The duty to assist includes obtaining additional treatment 
records and Social Security Administration (SSA) records and 
an examination when necessary for a determination.  With 
regard to an initial compensable rating for erectile 
dysfunction, the veteran indicted that he has a private 
urologist and he claims curvature of his penis warrants a 
compensable rating.  Moreover, the veteran is receiving 
Social Security benefits, but no Social Security records have 
been associated with the record.  On remand, RO should ask 
the veteran again to identity and sign releases for health 
care providers that have treated him since May 1999 for his 
service-connected disabilities (when he had a combined 
disability rating of 70 percent) and should attempt to obtain 
Social Security records and any missing VA and non-VA 
treatment records.  The Board notes that, in a November 2002, 
the veteran applied for Chapter 31 vocational rehabilitation 
benefits.  On remand, the RO should attempt to obtain and 
associate the veteran's VA vocational rehabilitation folder 
with the record.  This is particularly important in cases 
where staged ratings are a possibility.  On remand, the RO 
should consider rating the veteran's lumbar spine disability 
under all appropriate diagnostic codes and both the current 
and former criteria and consider whether "staged" ratings 
are warranted for erectile dysfunction.  

The veteran was last examined for any service-connected 
disability (peripheral neuropathy of the upper extremities) 
in August 2004.  He failed to report for a spine examination 
scheduled in March 2003.  The Board observes that no examiner 
has been asked to render an opinion as to the overall effect 
of the veteran's service-connected disabilities together on 
the veteran's ability to obtain and retain employment.  On 
remand, appropriate examinations should be performed to 
ascertain the nature and extent of the veteran's current 
service-connected disabilities.  Clinical findings must be 
reported in detail, including measurement of range of motion, 
limitation of function, and pain.  The Board reminds the 
veteran that the duty to assist is not a one-way street, and 
that he has a duty to cooperate, to include reporting for 
examination.  38 C.F.R. §§ 3.326, 3.327, 3.655; see also Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  

Finally, the Board observes that the veteran's service-
connection claims for peripheral neuropathy of the lower 
extremities and an increased rating claims for anxiety 
neurosis and erectile dysfunction are so closely tied with 
the issue of entitlement to a TDIU, that a final decision on 
this latter issue cannot be rendered until decisions on the 
service-connection and increased rating claims have been 
rendered, and thus they are "inextricably intertwined."  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should ask the veteran to 
identify all non-VA and VA health care 
providers that treated him for service-
connected disabilities between May 1999 
and the present.  The RO should attempt 
to obtain records from each health care 
provider he identifies, if not already in 
the file, in particular any missing 
treatment records from his private 
urologist and the San Juan VA Medical 
Center.  The RO also should attempt to 
obtain and associate the veteran's VA 
vocational rehabilitation folder with the 
record.  If records are unavailable, 
please have the provider so indicate.  

2.  The RO should request the veteran's 
records from the Social Security 
Administration (SSA), to include any 
disability determinations and associated 
medical records.  If records are 
unavailable, please have the SSA so 
indicate.  

3.  After items 1 and 2 above are 
completed, the RO should make 
arrangements for the veteran to be 
afforded examinations by appropriate 
physicians to determine the nature and 
extent of the veteran's service-connected 
diabetes, schistosomiasis, hearing loss, 
erectile dysfunction, anxiety neurosis, 
conjunctivitis, peripheral neuropathy, 
and lumbar spine disabilities and 
residuals of malaria.  All indicated 
tests or studies deemed necessary should 
be done.  The claims files and treatment 
records must be made available to, and be 
reviewed by, the examiners in connection 
with the examinations, and they should so 
indicate in their reports.  The examiners 
should perform any tests or studies 
deemed necessary for an accurate 
assessment, including X-ray examination 
and range of motion studies expressed in 
degrees.

In particular, the veteran should be 
afforded an orthopedic/neurological 
examination to determine the nature and 
extent of his peripheral neuropathy and 
lumbar spine disabilities.  If range of 
motion studies demonstrate any limitation 
of motion, the examiner should discuss 
whether the limitation may be objectively 
confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  The examiner should 
specify any anatomical damage, and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness, if possible measured in degrees 
of limitation of motion, and document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion as to the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The neurologic examiner should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected peripheral 
neuropathy and lumbar spine disabilities 
and indicate the presence of arthritis.  

With regard to the lumbar spine, the 
examiner also should indicate whether 
there is unfavorable ankylosis; favorable 
ankylosis; stiffness, pain (whether or 
not it radiates), or aching in the area 
of the spine affected by residuals of 
injury or disease; muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reverse lordosis, or 
abnormal kyphosis; localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour.  The examiner 
should identify the underlying pathologic 
process causing any low back pain.  
Fixation of a spinal segment in neutral 
position (zero degrees) represents 
favorable ankylosis.  The examiner should 
indicate whether clinical findings due to 
a work-related accident in 1993 can be 
separated from those due to his service-
connected lumbar spine disability.  The 
examiner should comment on the May 1997 
VA spine examiner's opinion that the 
veteran's service-connected spine 
disorder was not related to the 1993 
work-related accident.

Since the veteran has degenerative disc 
disease of the lumbar spine, the 
neurologic examiner should discuss the 
total duration of any incapacitating 
episodes (number of days) in the past 12 
months, as well as comment on any related 
chronic orthopedic or neurological 
manifestations.  An incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.  The neurologic examiner 
should indicate whether there is any 
radiculopathy or neurological findings 
related to the veteran's lumbar spine 
disability, such as incomplete or 
complete paralysis, with or without 
muscular atrophy.

Finally, all of the examiners should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected disabilities 
and render an opinion as to the overall 
effect of these disabilities together, or 
alone, without consideration of any 
nonservice-connected disabilities or his 
age on the veteran's ability to obtain 
and retain employment.  The examiners 
should clearly outline the rationale for 
any opinion expressed.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

4.  The RO should adjudicate the 
veteran's service-connection claims for 
peripheral neuropathy of both lower 
extremities and inform the veteran of his 
appellate rights.  If the veteran files a 
notice of disagreement with the RO's 
decision, then the RO should issue the 
veteran a statement of the case and the 
veteran should be apprised of his right 
to submit a substantive appeal and to 
have his claims reviewed by the Board.  
The RO should allow the veteran and his 
representative, the requisite period of 
time for a response.

5.  Following completion of the above, 
the RO should readjudicate the veteran's 
claims for a compensable rating for 
erectile dysfunction and a higher rating 
for anxiety neurosis and entitlement to a 
TDIU, including review of any additional 
evidence obtained on remand.  In 
particular, a review of the ratings for 
the veteran's service-connection 
disabilities should include consideration 
of stage ratings, if appropriate, for 
erectile dysfunction and all applicable 
diagnostic codes under current 38 C.F.R. 
§§ 4.71a and 4.124a (2004) and former 
38 C.F.R. §§ 4.71a; and the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (2004).  If 
any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case, which discusses 
and fully sets forth the controlling law 
and regulations pertinent to the appeal, 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


